 EASTERN DIECOMPANY601,WE WILL NOT unilaterally change rates of pay,wages, hours, or other termsor conditions of employment of employees in the above-described unit withoutprior consultation with the above-named labor organization.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their rights to self-organization,to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any or all such activities,except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Sec-tion8(a)(3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named or any other labor organization.EDMUND A.GRAY Co.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,849 SouthBroadway,Los Angeles,California,90014,Telephone No. Richmond 9-4711, Ex-tension 1031,if they have any question concerning this notice or compliance withitsprovisions.Eastern Die CompanyandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 1-CA-3850.May 14, 1963DECISION AND ORDEROn February 20, 1963, Trial Examiner George J. Bott issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings,1 conclusions, and recommenda-1 The Respondent has excepted to credibility findings made by the Trial Examiner.Asit is the Board's established policy not to overrule a Trial Examiner's resolutions withrespect to credibility unless, as is not the case here,the clear preponderance of all therelevant evidence convinces us that the resolutions were incorrect,we find innsuificientbasis for disturbing the Trial Examiner's credibility findingsStandard Dry Wall Prod-ucts, Inc.,91 NLRB 544, enfd 188 F. 2d 362(C.A. 3).The Respondent's contentionconcerning alleged fabrication of testimony is predicated on certain matters quoted out ofcontext and is clearly without merit.142 NLRB No. 68. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the Trial Examiner with the additions and modifications notedhereafter.1.For the reasons stated in the Intermediate Report, we agreewith the Trial Examiner's finding that -the Respondent violatedSection8(a) (1) 2and (3) of the Act by interrogating its employeeswith regard to their union interests and activities, by threateningthem with economic reprisals if they continued their union adherence,and by laying off Paul Arel on June 29, 1962, and Reginald Gagnon,Paul Fortier, Robert Polley, and Roland Cyr, on July 9, 1962,3 becauseof their union activities.The Trial Examiner correctly found that theevidence did not sustain Respondent's contention that the layoffs weremotivated solely by economic conditions.The General Counsel hav-ing proveda prima faciecase of conduct violative of Section 8(a) (3)of the Act, the burden was on the Respondent to come forward withcredible evidence, in support of its contention that the layoffs weredue to economic conditions, suffiucient to rebut theprima faciecase.4We agree that the Respondent has failed to meet this burden, and thatthe Trial Examiner's findings are supported by the preponderance ofthe credible evidence.52.The Trial Examiner apparently found merit in the GeneralCounsel's allegation that the Respondent has, since the dates of the lay-offs, failed to recall the employees to their former or substantiallyequivalent positions or employment.We agree.The five alleged discriminatees were regularly employed in the Re-spondent's normal business of manufacturing shoe-cutting dies.Arel,Gagnon, Fortier, and Polley were finishers and Cyr was a bender in thediecutting department.This is a fluctuating operation, and it hadbeen Respondent's practice, during the slack periods in the preceding5 years to assign these men to polishing skate blades and other oddjobs around the plant rather than to lay them off as it did in 1962.On August 8, the Respondent mailed the following letter to eachof the five employees :We are planning to reopen our polishing department nextMonday, August 13, 1962.We would like to have you come back2 The Respondent contends that the alleged instances of interrogation each constitutedmerely an"isolated exhibition of amiable curiosity" which failed to instill a fear ofreprisal in the employees'minds and,hence, all are protected under Section 8(c) of theAct.We disagree.The statements and interrogations,when viewed in the full contextin which they occurred,including the layoff of several union sympathizers,constituteinterference and coercion within the meaning of Section 8(a) (1).School-Timer Frocks,Inc.,110 NLRB 1659, 1660Moreover,it is well settled that statements of an employerneed not have successfully intimidated or coerced employees in order to constitute viola-tions of Section 8(a) (1)The Dalton Company, Inc.,109 NLRB 1228, 1229.sUnless otherwise specified all dates are in 1962*Marydale Products Company, Inc.,133 NLRB 1232, 1233,footnote 6, enfd.311 F. 2d890 (C.A, 5).6Because we have found that the Respondent's conduct was violative of Section 8(a) (1)and (3)of the Act,we deem it unnecessary and immaterial to speculate,as the TrialExaminer did, near the end of section B of the Intermediate Report, as to the datecertain machinery was purchased. EASTERN DIE COMPANY603to work and will you please call at our office as soon as you canthis week. It you can not conveniently return to work this Mon-day, please let us know.Arel, Gagnon, Fortier, and Polley informed the Respondent that theydesired to return and did, in fact, do so on Monday, August 13. Cyrdid not respond to the letter.On returning to work, the employees were assigned to jewelry pol-ishing, an operation which the Respondent states it decided to under-take because its sole skate customer had gone out of business.None ofthe returning employees had ever worked on jewelry polishing, nordid they know until they reported for work on August 13 that the"reopen[ed] . . . polishing department" was undertaking work of anew and different nature.The jewelry polishing department, like skate polishing in previousyears, was located on the second floor, above the die department, ofthe Respondent's plant.Unlike their previous experience, however,the discriminatees were,inter alia,warned by the Respondent's man-ager and foreman that they must use the side entrance of the plant toenter and leave their work, that if they went downstairs into thedie department they would be summarily dismissed, that they wouldhave to have the foreman punch their timecards inasmuch as the timeclock was located in the die department, that they had to work inisolated booths, that they could not talk to or mingle with their fellowworkers during coffee breaks, that they had to drink their coffee insidetheir work booths, and that they were not allowed to wear gloves toprotect their hands while working on the polishing wheels.We find, like the Trial Examiner, that the Respondent failed topresent any credibly valid and substantial reasons for imposing theserestrictions.Rather, we agree with the Trial Examiner that theRespondent's attitude toward Arel, Gagnon, Fortier, and Polley, asdescribed in the Intermediate Report, and the restrictions imposedupon them, is evidence of Respondent's resentment because of theemployees' interest in the Union.We further specifically find thatbecause of the undue and burdensome conditions under which Arel,Gagnon, Fortier, and Polley were required to work, the offer of em-ployment, as to them, though valid on its face, was not an adequateoffer of reinstatement which would terminate the Respondent's back-pay and reinstatement obligations.'3.Because we have thus found the offer of reinstatement inadequatewe shall order the Respondent to offer employees Arel, Gagnon,Fortier, and Polley immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to seniority6 Cf.UnitedStates Air Conditioning Corporation,141 NLRB 1278. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other rights and privileges, dismissing, if necessary, all employeeshired since the original layoffs.We shall further order that the Re-spondent make the above-named discriminatees whole in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy,"' from the date of the discrimination against them to thedate they shall return to work (pursuant to a valid offer of reinstate-ment), or the date on which they shall reject a valid offer of reinstate-ment,8 whichever occurs sooner.However, as to Roland Cyr, who did not reply to Respondent'sletter of August 8 and to whom the letter was an unconditional offerof employment, the Board, contrary to the Trial Examiner's recom-mendation, will not order reinstatement and will toll his backpayaward as of the last day on which he could have notified the Respond-ent of his willingness to return to work, i.e., the end of the businessday on Friday, August 10. There is no indication that Cyr was awarehe would be treated any differently or be assigned to different.workthan before the layoff if he had accepted the offer of reemploymentHis failure to respond within the time allowed by the offer constitutedan implied rejection.Cyr is, however, entitled to backpay, with in-terest, as recommended in the Intermediate Report from the date ofthe discriminatory layoff through August 10, the date of his refusalto accept reemployment.1eORDERUponthe entire record in this case,and pursuant to Section 10(c)of the National,Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Eastern DieCompany, its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in International Union of Electrical,Radio and Machine Workers,AFL-CIO, orin any other labor or-ganization,by laying off,discharging,or refusing to reinstate em-ployees,or in any other manner discriminating against them in regardto their hire or tenure of employment or any term or condition ofemployment.(b) Interrogating employees concerning their activities on behalfof and intentions with respect to the above-named or any other labororganization,in a manner constituting interference,restraint, orcoercion violative of Section 8(a) (1) of the Act.4 For the reasons stated in thedissenting opinion inIsis PlumbingctHeating Co.,138NLRB 716, Member Leedom would not award interest on backpay.8 Laabs, Inc ,128 NLRB 374, 376.e EkcoProducts Company, (Sta-Brite Diviswn),117 NLRB 137, 150;Research Desig*-ing Service,Inc,141 NLRB 211.w Laabs,Inc, supra. EASTERN DIE COMPANY605. (c). Threatening employees with economic reprisals because of theiradherence to the above-named or any other labor organizations.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named Unionor any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Paul Arel, Reginald Gagnon, Paul Fortier, and RobertPolley immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any lossof earningsthey may have suffered by reason of Respondent's discriminationagainst them as set forth in the section of the Intermediate Reportentitled "The Remedy," as modified herein.(b) Make Roland Cyr whole for any loss of pay which he may havesuffered by reason of the Respondent's discrimination against himas set forth in the section of the Intermediate Report entitled "TheRemedy," as modified herein.(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post in its plant at Auburn, Maine, copies of the attached noticemarked "Appendix." 11Copies of said notice, to be furnished bythe Regional Director for the First Region, shall, after being dulysigned by Respondent's representative, be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the First Region, in writing,uIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Unionof Electrical, Radio and Machine Workers, AFL-CIO, or anyother labor organization, by laying off, discharging, or refusingto reinstate any of our employees, or in any manner discrimi-nating in regard to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT interrogate employees concerning their activitieson behalf of and intentions with respect to the above-named orany other labor organization, in a manner constituting inter-ference, restraint, or coercion violative of Section 8(a,) (1) ofthe Act.WE WILL NOT threaten our employees with economic reprisalsbecause of their adherence to the above-named or any other labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theabove-named, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Paul Arel, Reginald Gagnon, Paul Fortier,and Robert Polley immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto seniority and other rights and privileges, and make themwhole for any loss of pay suffered as a result of the discrim-ination against them.WE WILL make Roland Cyr whole for any loss of pay sufferedby him as a result of the 'discrimination against him. EASTERN DIE COMPANY607All our employees are free to become, remain, or refrain from be-coming or remaining members of InternationalUnionof Electrical,Radio and MachineWorkers,AFL-CIO,or any other labororganization.EASTERN DIE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to.full reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Boston Five Cents Savings Bank Building, 24 School Street,Boston 8, Massachusetts, 02108, Telephone No. Lafayette 3-8100,if they have any question concerning this notice or compliance withits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on July 5 and amended on July 13, 1962, against Eastern DieCompany, herein called Respondent or Company, the General Counsel of theNational Labor Relations Board issued a complaint and notice of hearing datedAugust 14, 1962, alleging that Respondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the National Labor Relations Act, hereincalled the Act.Respondent's answer admitted certain allegations of the complaintbut denied the commission of any unfair labor practices. Pursuant to notice a hearingwas held before Trial Examiner George J. Bott at Auburn, Maine, on October 4and 5, 1962. All parties were represented at the hearing.Subsequent to the hearing,General Counsel and Respondent filed briefs which I have considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSEastern Die Company is a Maine corporation with its principal office and placeof business in Auburn, Maine, where it is engaged in the manufacture, sale, anddistribution of shoe dies and related products.The Company, during the year 1961,in the course and conduct of its business operations, caused to be manufactured,sold, and distributed at its Auburn plant, products valued at in excess of $50,000of which products valued at in excess of $50,000 were shipped in interstate com-merce directly to States of the United States other than the State of Maine.Re-spondent admits, and I find, that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and Machine Workers, AFL-CIO, hereincalled the Union, is a labor organization within the meaning of Section 2(5) of theAct. 608DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The factsAs of June29, 1962, the Company employed 21 productionand maintenanceemployees,and duringthe lunch period on June 28, 1962, the Unionbegan itscampaign to organizethem by distributing literaturein frontof Respondent's plant.The pamphlets appealed to employees to attendameetingthat night at a hotelin Lewiston,Maine, which adjoins Auburn.Eight of Respondent's employees,namely, Paul Arel, Reginald Gagnon, Paul Fortier, Robert Polley, Roland Cyr,Donald Demers, John O'Day, and Romeo Beachard, attended and signed unionauthorizationcards at themeeting.Frank Kilgore, a diemaker, who has been employed by the Company or its prede-cessor for 15 years or more, testified, and I credit him, that about 6:30 p.m. on the daytheUnion distributed pamphlets, Ray Bellavance, Respondent's plant manager,visited his home for the first time in over a year. Bellavance said he understoodthe Union had appeared at the plant that day, and asked Kilgore if he knew anythingabout it.Kilgore told Bellavance that he had been given a pamphlet and knewtherewas ameeting that night, but could not remember where. Bellavance askedKilgore for the pamphlet, and Kilgore told him that he had left it on a shelf in theplant.When Bellavance asked Kilgore if he was going to the meeting, Kilgoretold him he was not interested.After a few minutes of social conversation,Bellavance left.When Kilgore reached work the nextmorninghe looked for thepamphlet butitwas gone.Paul Fortier, one of the alleged discriminatees, testified that the Union passedout leafletsagain on June29, 1962, and that he talked with two union representa-tives in front of the plant at lunch time.About 12:45 p.m., Fortier went in theplant to punch his timecard and saw Bellavance and employee Snow near the time-clock.He testified that he heard Bellavance say that the men outside the plantwere no good and should go back to Massachusetts.Fortier was corroborated in basic detail by Robert Polley who testified crediblythat whilesome ofthe employees were talking to theunionrepresentatives in frontof the plant at lunch time on June 29, Bellavancewas inthe doorway of theplant watching the employees.He heard Bellavance make a derogatory remarkabout theunion menwho were stationed outside the plant.Polley stated thatBellavancealso saidsomething to the effect that "... it would get the boys introuble."At the end of the lunch period Polley returned to work, and while athis bench,Bellavanceapproached, threw a union leaflet on his bench, andasked the employee if it belonged to him.'Employee Paul Arel was handeda union leafleton June 28, 1962, and discussedits contentswith theunionrepresentatives and some employees.He received someblank unioncards at themeeting fordistribution and solicited two employees thenext day.At noon he again talked with theunionrepresentatives in front of theplant and observedBellavancewatching him.At 3 p.m., Arel was notified thathe was laid off. Bellavance told him that there was no work and that seven oreight other employees would also be laid off.On June 29, the plant shut down for a 1-week vacation period, but that wasthe last workday for five other employees who had attended the union meetingon June 28.When employees Gagnon, Fortier, Polley, and Cyr reported to workon Monday morning after the holiday, Plant Manager Bellavance was waiting forthem outside the plantsBellavance told the four men that they were laid offbecause of lack of work.The complaint alleged that Respondent laid off Arel on June 29, and Gagnon,Fortier, Polley, and Cyr on July 9, 1962, because they had joined or assisted theUnion.The record shows that it had been the Company's policy for the last 5 or 6 yearsnot to lay off employees who perform the dieoperationswhen work slacks off butto provide other work for them,such aspolishing skate blades orgeneral cleanupwork.This was thefirstlayoff for mostof the alleged discriminateesin their employ-ment history.Prior to the layoff the Company employedsix finishersand five benders,which wasthe normalproportionof such classifications in the diedepartment.Of the eightemployees who attended the unionmeeting, sixwere finishers and one was an appren-Employee Demers testifiedcrediblythat he saw Bellavance pick up theunion leafletwhich Polley dropped.2 Employee Beachardhad a 2-week holiday and was not due backuntil July16.He didnot returnto work. EASTERN DIE COMPANY609tice bender.The Company laid off four finishers (the fifth finisher at the meeting,Beachard, did not come back from vacation) and Cyr, the only bender at the meet-ing.The employees laid off had more skills, experience, and time with the Companythan at least two of the employees retained.Carron, an apprentice bender, whohad not attended the meeting, was retained, but Cyr, an older more experiencedemployee, was let go.Likewise, Emery, an employee with very little experience,was kept while Arel, Gagnon, and others, with up to 8 years' experience, werelaid off.During the month of June, just prior to the layoff, the five alleged discriminateesworked a substantial number of hours of overtime, Arel and Polley, for examples,putting in 40 hours.After the layoff, some of the work formerly performed by thelaid-off finishers was done by the foreman, by one Blanchard (a combination errandboy and finisher), and by a former employee who was called in to assist theCompany.On August 8, 1962, Respondent wrote the laid-off employees offering them workin a newly established polishing department.Cyr did not respond, but Arel, Gagnon,Fortier, and Polley returned to work.Arel and Gagnon testified that the day after they got the letters, they visited theplant to see Bellavance to inquire about the nature of the job. Bellavance, accord-ing to the employees, and I credit their testimony, was in a bad humor and wasshort, abrupt, and rude. In response to an inquiry from Gagnon about what kindof jewelry would be polished, Bellavance replied that it was none of the employee'sbusiness and that he would find out on the following Monday, if he took the job.When the employees asked if there was a chance of going back to their old jobs inthe future, Bellavance replied that it was ". . . none of their G- d- business."He added, that if they wanted the jobs, it was up to them. Bellavance also instructedthe men to use the side entrance of the plant in entering or leaving work, and not toleave work to visit the downstairs die department on pain of dismissal.This wascontrary to the practice in previous years when employees polished skates.Polley also visited Bellavance as soon as he got his letter, and the new job wasexplained to him.Bellavance also told him not to leave the second floor on whichthe polishing operation would be conducted to visit the lower floor where the menpreviously worked.Polley at first refused reemployment, but changed his mindand reported for work on the following Monday after first advising Bellavance.On August 13 Arel, Gagnon, Polley, and Fortier reported for work and wereassigned to jewelry polishing, an operation which is admittedly in no way similarto the die operations they performed before their layoff. In addition, the employeeswere not permitted to leave their work stations, to have coffee breaks away fromthe booths in which they worked, and were kept away from any contacts with em-ployees on the first floor.As indicated earlier, they were required to use a separateentrance to the second floor, and, although there was no timeclock in their depart-ment on the first day, the foreman took their cards and clocked them in on the down-stairs clock.Because of the nature of the work and general dissatisfaction with theirworking conditions, Gagnon, Polley, and Fortier quit their jobs as polishers in about aweek.3Gagnon quit on August 20, and Bellavance visited his home on the next day, butGagnon was not at home.Mrs. Gagnon testified, and I credit her, that she toldBellavance her husband was looking for a job because he was unhappy with hisworking conditions.Mrs. Gagnon complained that the Company had retained em-ployees with less seniority than Gagnon in the recent layoff.Bellavance replied thathe liked Gagnon but that he associated with the wrong crowd, and Bellavance ".. .had no choice in the matter."' Based on this and other testimony about the nature of the work, General Counsel con-tendsthat the employees were not reinstated to substantially equivalent employment. It isclear that polishing jewelry is completely unlike finishing dies, and also that it is some-what unlike finishing the larger skate bladesI do not think, however, that a final resolu-tion of the basic differences between skate polishing and jewelry polishing is necessary inthis case.Iwill find,infra,that the complainants were discriminatorily laid off fromtheir finishing jobs and that they were not given employment as polishers, merely on atemporary basis until the die department picked up, for Bellavance did not tell them so,and in fact, testified that machines to be installed later would eliminate the jobs of threefinishersI do find, however, that regardless of the differences between skate and jewelrypolishing,Respondent's treatment of the employees when they were recalled, such asBellavance's attitude toward them, and the restrictions imposed upon them, is evidence ofRespondent's resentment because of the employees'interest in the Union. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDArel also quit his job, but this was at Bellavance's suggestion.He testified crediblythat his pay was attached on August 29 and Bellavance called him to his office toexecute certain documents which would permit the Company to pay the creditorall of Arel's wages in excess of $30 (the legal exemption). Bellavance asked Arelhow he expected to live on $30 a week, and Arel told him that he would probablyhave to quit his employment. Bellavance suggested that Arel ". . . get teed off at"Bellavance and quit at 4 p.m., and that Bellavance would telephone Arel at 6 p.m.,and lend Arel $300. Bellavance told Arel that the employees should thereaftertelephone Bellavance in a few weeks and he would ". . . get (his) job back down-stairs."Bellavance also commented that Arel would probably have to ".. . takea razzing...."Arel replied that he had taken such before.During the conversation between the two men Arel told Bellavance that he heldno grudge because of his layoff. Bellavance told Arel that the Union was ". . . alost fight...."; that the Company ". . . had it licked"; that Polley and the otheremployees had quit; and Bellavance did not understand why Arel ".. . was pursuing.this union bit."Bellavance also made a comment about all people makingmistakes and said he hoped ". . . this was all over. .At 6 p.m., Arel received a telephone call from Bellavance telling him to come to theplant.When Arel saw Bellavance he was given $200 in cash and an I.O.U. to signwhich he did.Bellavance told him that $200 was all he could get.Arel toldBellavance that he would pay a hospital bill, which was the basis for the attachment,and live on the remainder of the advance until Bellavance called him back to his oldjob.During this meeting there was some conversation about unions.Bellavancesaid he did not see how a union could get into such a small shop as Respondent.Arel told Bellavance that he need not worry about him as far as the Union wasconcerned for he had enough of it.Arel was not called back to work.B. Additional findings; analysis and conclusionsContrary to General Counsel's allegation that Arel, Gagnon, Fortier, Polley, andCyr were discriminatorily laid off because they joined or assisted the Union, Re-spondent takes the position that the layoff, and selection of employees therein,was motivated solely by economic considerations.PlantManager Bellavance wasRespondent's only witness.Bellavance testified that the normal business of Respondent is the manufacture ofshoe-cutting dies for the industry, but when seasonal slacks in the shoe industryoccur, and the manufacturers are not buying equipment, it has been Respondent'spractice to assign its unneeded employees to the manufacture of other products.For the last 5 years employees have manufactured shoe skate blades in dull periods.Seasonal drops in the industry are unpredictable, sometimes occurring in Junethrough September, or possibly peaking in October and dropping off in February.According to Bellavance, the Company had only one customer for skate blades,and even this was an unprofitable source.When this customer became bankrupt inJanuary or February 1962, Respondent lost $39,000 on shoe die equipment furnishedthe customer, and lost its skate blade outlet.Respondent was left with an inventoryof 18,000 pairs of blades and as a consequence of the loss of money and undis-posable inventory, the Company, in early 1962, gave consideration to replacing theskate blade part of its business with the manufacture of some other product on ayear-round basis.The Company considered a sheet metal operation and jewelrypolishing, but finding the sheet metal operation impracticable and expensive, decidedon polishing costume jewelry, utilizing the space and basic equipment used in polish-ing skate blades.In addition to its substitution of jewelry polishing for skate polishing, the Com-pany also gave consideration to a reorganization of the die operations.This hadbeen contemplated for several years as a method of streamlining the operation tomake it more productive.The Company decided to install certain machinery inthe die department which would eliminate three employees in that department.Bellavance testified that it was contemplated that those three employees would betransferred to polishing as their regular jobs.The machines have been purchasedand were installed sometime in September 1962.Women were hired to performthe operations on the machines.After the decision was made to commence polishing jewelry, but weeks beforethe operation actually commenced. Respondent decided to select certain employeesfrom the die department for layoff using as its criteria the relative importance andease in replacement of the displaced classifications. It decided that the layoff shouldbe among the finishers on the grounds that bending is a higher skill which requiresyears of experience and that finishers are more easily trained. In addition, thefinishers had skate polishing experience and could adapt to jewelry finishing. EASTERN DIECOMPANY611Bellavance testifiedthat there had been a drop of approximately40 percent in dieorders in June 1962, and that there had been no pickup at thetime of the hearingin this case.This severe loss made the layoff urgent.Arel was the first employee notified of a layoff.Bellavancesaid he made thedecision about Arel sometime during the day of June 29, and told his foreman, JosephGagnon, to notify Arel.He did not consult with anyone about the layoff of Arel,and did not tell Arel of it until the actual layoff.Later in the day, Bellavance toldArel that he was the first to go and that others would also be laid off.On July 9, after the annual week's vacation, Bellavance notified Reginald Gagnon,Roland Cyr, Paul Fortier, and Robert Polley that they were laid off for several weeksand that the Company would call them.Bellavance recalled the employees by letter of August 8, and assigned them topolishing on August 13.He explained that the employees were put to work inbooths because the work required concentration if production goals were to be met.In addition, some separation of the employees would facilitate keeping an accuratecount of thepieces assignedto each man and his production.With respect to therule about leaving the department, he attributed this to the prevention of theft ofthe costume jewelry.He denied that there were any serious restrictions about talkingor assembling at coffee breaks.In his testimony Bellavance denied or gave a different version of actions or state-ments attributed to him by employee witnesses.He denied that he had ever seen aunion pamphlet, and explained his visit to Kilgore's home, on June 28, as being oc-casioned only by a desire to remind Kilgore to he on time for work the next dayto complete an important order.This reminder was necessary, he said, becauseKilgore has a "habit of drinking."He denied that he threw a union leaflet on Polley's bench, but remembered that a"folded piece of paper fell out" of the employee's pocket, ". . . one time [after] Mr.Polley had punched his timecard and was walking over to his bench," and thatBellavance picked it up, gave it to the employee, and cautioned him to take care of itBellavance also denied that he, while in the company of employee Snow near thetimeclock on June 29, 1962, made a derogatory remark about the Union.Herecalled in detail, the time, the place, and the circumstances of his conversation withSnow which concerned Snow's work only, according to Bellavance.Bellavance's version of the Arel loan is radically different from Arel's.He saidthat Arel had given notice that he was quitting because of the attachment and heloaned him the money because he was a friend of Arel and of his family, and had beenfor many years. In addition his heart was touched by Arel's plight and the smallchildren involved.Bellavance denied that the Union or unionism was brought upin any way in their conversations.It is my opinion, and I find, that General Counsel made outa prima faciecasethat the employees were discriminatorily laid off, and that it has not been rebuttedby Respondent.A basic issue is Bellavance's credibility, for if he is believed,then the economic considerations involved in or surrounding the layoff might verywell lead to a determination that the layoffs were innocently motivated despitesuch considerations as the timing, retention of younger and less experienced em-ployees, the working of overtime, replacement of the alleged discriminatees withmachines and women, or various other factors as outlined above.However, Ido not think that Bellavance was generally a credible witness.As explained below,I accept the testimony of the employee witnesses who testified about his actions overhis account of the incidents, and, for similar reasons, I reject his explanationthat the layoff was motivated solely by economic reasons.Employee Kilgore had no reason to lie about Bellavance's visit to his home.Hedid not go to the union meeting, signed no card, and evidenced no interest in theUnion.He is still employed by Respondent, and is an old valuable and trustedemployee.His account of the union meeting and Bellavance's interest in it wasstraightforward and unembellished.Bellavance'swas elaborate and contrived.Bellavance's testimony that he went to Kilgore's home on the very night the Unionheld its meeting, when he had not been there for a year, merely to urge Kilgoreto appear for work on time, and his statement, that when Kilgore told himabout the union meeting he discouraged conversation about it by saying that he wasnot there to discuss such matters, is unbelievable.Similarly,Bellavance's testimony about Arel's termination and the $200 loanwill not stand analysis.Bellavance was first examined by General Counsel as anadverse witness in hiscase-in-chief.Questioned about Arel's last day of workand reasons for leaving, Bellavance stated that Arel merely made the statement,"This is it, he was not coming back to work," and that when he was asked why,712-548-64-vol. 142-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe said he did not feel like doing the work.No further reason for leaving wasgiven, according to the witness.When examined as Respondent'switness, how-ever,Bellavance was able to give a detailed account of the wage attachment. Inaddition,Bellavance's story is logically defective.If the employee were quittingbecause his pay had been attached and he could not live on the remainder, and ifBellavance loaned the employee the money to do as he chose with it, the reasonfor quitting would have disappeared,for the debt would have been paid and theattachment lifted.It is apparent that Bellavance's plan was to ease from employ-ment the last of the union men as gently as possible with a loan or a gift. Itmust also be recalled that Arel's layoff and the retention of Emery, an employeewith little service and fewer dependents,does not jibe with Bellavance's admittedknowledge of Arel'snumerous family and financial obligations,which Bellavanceclaims motivated the loan.Bellavance's recall and account of the details of the Polley-leaflet incident, andthe Bellavance-Snow meeting at the timeclock impressed me as being fabricated.It should be recalled that Polley testified that Bellavance threw a union leaflet onhis bench and asked him if it was his, and that Demers said he saw Polley dropthe handbill.Bellavance's total recall of time, to the effect that "... Polley hadpunched his timecard.,"and place, namely, ". . and was walking over tothe bench where he was employed ... ," and minor detail,namely, "and a foldedpiece of paper fell out of his pocket...,"isdifficult to believe if the incidentwere as insignificant as he portrayed it.His account of the Bellavance-Snow meet-ing has the same defect.Two employees testified that Bellavance and Snowwere in the doorway, or near the timeclock,when Bellavance made a disparagingremark about the union agents who were outside the plant.Employee Demersalso placed Snow and Bellavance near the timeclock on the day in question.Bella-vance remembered that he was present with Snow at the place described,but deniedthe remark alleged.However, he did recall the day, the time, and such detailas the facts that: he was returning downstairs from his office;Snow had punchedhis timecard;the details of his conversation with Snow; and the fact that they".were walking away from the timeclock toward the rear of the factory at thetime."Bellavance had no reason to remember such a routine contact with anemployee, and, moreover,the quoted matter about the direction in which the twowere walking is significant.There was a controversy at the hearing about theability of an employee outside the plant to see or hear a conversation at or nearthe timeclock.Bellavance'scasual addition of the detail that he was walkingtoward the rear of the factory(which would make it less likely that employeesoutside would have seen or heard what he said)convinces me that his account wasembroidered.Bellavance did not deny that he had seen organizers in front of the plant or em-ployees associating with them.Neither did he deny that he told Mrs. Gagnon thather husband had gotten in with the wrong crowd.As indicated earlier, he testifiedthat he had never seen a union pamphlet or discussed the Union with any employee.I have discredited Bellavance with respect to his conversations with employees asjust set forth,and I find specifically on that evidence, and other matters in therecord, that Bellavance knew by the afternoon of June 29,1962, that the allegeddiscriminatees were seriously interested in the Union.In addition to his observa-tion of employees with union representatives in front of the plant, his statementto Mrs. Gagnon,his conversation with Arel,his inquiries about the Union to Kilgore,his possession of the union pamphlet, his antiunion statement to Snow, the precipi-tous nature of the layoff, and the circumstances surrounding it, such as the over-time and disregard for experience,italso appears that Foreman Gagnon askedemployee O'Day, on June 29,1962, if he had gone to the union meeting.Thesefactors, taken with Arel's open solicitation in a small plant, where employees workin close contact with their foreman,convince me that Respondent learned whowas doing the soliciting and who attended the union meeting.Because Bellavance lied about his knowledge of union pamphlets,inquiries aboutthe Union,and his attitude toward the union representatives,does not, of course,necessarily require me to discredit his testimony about other matters, such as thecause and circumstances of the layoff, particularly if corroborated or documented.Unfortunately,however, not only has his testimony on this subject no meaningfulcorroboration,and is unsupported by company books and records, but it containsinconsistencies and nonsequitors of the same nature found in the rest of his testimony.Bellavance testified that orders for dies fell off 40 percent in June 1962 andthat there had been no pickup at the time of the hearing.However,he alsotestified that about 3 weeks before the hearing, he hired five women employees to EASTERN DIECOMPANY613operate machines which perform the same operations which the laid-off finishersperformed.He also rehired an unnamed former employee for the die department.The hire of these six employees is obviously inconsistent with his fiat statementthat there has been no pickup in orders since the layoff.Moreover, it leads methe,basic inconsistency in his actions and testimony in regard to the layoff, Bella-vance also shifted his position about his reason for not offering the laid-off em-ployees work on the new machines.He first said that the operations performedby the women were not the same as those formerly performed by the men, butwhen it was pointed out that the men had actually done the same kind of work,Bellavance then relied on the fact that the men "had walked off the polishing" jobsas his reason for not recalling them.I have found earlier that the laid-off employees worked a substantial number ofovertime hours in the month prior to their layoff, and that after the layoff the Com-pany utilized the services of its foreman, a former employee, and a combination er-rand boy-finisher to do some of the work formerly done by the laid-off employees.These facts alone tend to discredit Respondent's defense of a sudden drop in busi-ness, but, in addition, Bellavance's handling of this issue further discredits histestimony.In the first place, there was no explanation of the overtime before thelayoff, and in the second place, Bellavance's account of the use of one AdolphGagnon after the layoff is inconsistent on its face and contrary to the Company'sprofessed policy of avoiding turnover among its old employees. It appears thatAdolph Gagnon worked 38 hours in July 1962. Bellavance testified that AdolphGagnon had been an employee of the Company for many years, but had left andtaken a job in the post office.Gagnon, according to Bellavance, had often workednights for the Company during peak periods in the past, and Bellavance thought that.in view of the fact that this person, although he had another job, was willingto come in to help us when we needed him, I felt to do a small favor for him at thispoint was all right." In other words, Gagnon wanted the work and Bellavance didhim a favor.However, Bellavance immediately added that the Company had aspecial job in process involving Gagnon's special skills, and that the Company neededhim, and "... he came in and helped us." In addition to the conflict about whetherGagnon needed the work or the Company needed Gagnon, it also appears thatReginald Gagnon could perform the operation involved, and that Adolph Gagnonperformed more operations after his recall than just throat grinding, which wassupposed to be the reason for calling him in the first place. Finally, regarding AdolphGagnon, when asked by General Counsel whether the Company had any part-timeemployee come in to do finishing work after the finishers were laid off, Bellavancereplied, "A person that has been doing this over a period of years." However, therecord shows that prior to June 1962, Gagnon last worked for Respondent inJune 1961.There are other matters in the record which cast an unfavorable light onBellavance's testimony and the Respondent's defense.One of the reasons forselecting finishers for layoff, according to Bellavance, was because they had beenskate polishers in the past and would fit into the jewelry operation.The finisherswere not told when they were laid off what kind of an operation they would berecalled to, however, because, although the decision to have a polishing departmenthad been made in early June, the date of actual operation was uncertain, said Bel-lavance.I do not believe that there was any kind of decision in June to polishjewelry, and this explains the lack of communication on that score to a group of em-ployees of long service who the Company claims it wished to preserve against turn-over for reasons of efficiency. If there had been a decision the more likely thingwould have been to advise the employees to stand by. The Company's action in thecircumstances indicates a sense of urgency to eliminate the union adherents.Finally, Respondent's whole account of its economic problems and managementdecisions related to them is vague and uncertain.Bellavance,as noted above, had aflair for detail in recounting his conversations with employees, but his testimony aboutthe background of the layoff is generally fuzzy.The skate customer was lost some-time in January or February 1962, but as of July 9, 1962, when four men were laidoff, the jewelryoperation was still in the planning stage,and the record is uncertainabout when it was actually decided upon. Similarly, a reorganization of the dieoperation had been under consideration for several years and the Company decidedto purchase several machines.Although the decision to buy the machines, saidBellavance,was made in March 1962,the machines were not installed until Sentember1962.Itwas contemplated,he said,by the purchase of the machines to eliminatethree finishers.The exact times of these decisions in reference to the layoff is 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDcloudly.Questionsremain unanswered.If themachineswould do the work of themen, and if thedecision to installthem was made in March 1962, and the.equipmentarrived onSeptember1,the purchase must havebeen made in August at thelatest.Yet none of the employees slated for layoff were told that their jobs would bechanged bythe use ofmachinery for which they were employable, nor were they toldin August, at the verytimewhen they were voicing dissatisfaction about thepolishingoperation, that finishingmachineswhich they could operate were on the way. I canonly conclude that the decision about the machines was either made after the layoffor concealed from the employees in order to facilitate their quitting the polishingoperation.In any event, the inexactitude and absence of documentary support forthe entire economicdefense has not helped Respondent's case.I find and conclude that Respondent laid off Arel, Gagnon, Polley, Fortier, and Cyrin violationof Section8 (a) (1) and(3) of the Act.C. Independentviolationsof Section 8(a)(1) of the ActThe complaint also alleged that Respondent illegally interrogated its employeesabout the Union; warned its employees to refrain from assisting the Union; andthreatened them with discharge or economic reprisal if they joined or assisted theUnion.I have found earlier that Bellavance interrogated employee Kilgore about theunion meetingand his interest in it, and that Foreman Gagnon asked employee O'Dayif he or anyone else had gone to themeeting.Although O'Day testified that Gagnonwas joking, his own testimony shows that Gagnoninsistedhe was serious.O'Daydid not give Gagnon a truthful answer, indicating that he did not take the inquirylightly.I believe that O'Day was cautiously attempting to give no offense to hisforeman or Respondent.In the circumstances, Foreman Gagnon's interroga-tions of O'Day and Bellavance's interrogation of Kilgore violated Section 8(a)(1)of the Act.The alleged warning and threat is found in Foreman Gagnon's statement to O'Daythat he had better not get caught with a union leaflet, and in Bellavance's loud remarkto Snow, overheard by the employees, that theunionrepresentatives stationed infront of the plant would get the employees in trouble. I find these statements to be inviolation of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It will be recommended that theRespondent offer employees Paul Arel, Reginald Gagnon, Roland Cyr, PaulFortier, and Robert Polley, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to seniority and other rightsand privileges, and make them whole for any loss of earnings they may have suf-fered by reason of the discrimination against them, by payment to them of a sumof money equal to that which they would have earned as wages from the date of thediscrimination against them to the date of offer of reinstatement, less interim earn-ings, and in a manner consistent with Board policy set out in F. W.Woolworth Com-pany,90 NLRB 289. Interest on backpay shall be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended that the Respondent preserve and, upon request,make available to the Board, payroll and other records to facilitate the computationof backpay.It will be further recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in anymanner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following: "OVERTON MARKETS"615CONCLUSIONS OF LAw1.The.Respondent,Eastern Die Company, is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organizationwithin themeaning ofthe Act.3.By discriminating in regardto the hireor tenureof employment of Paul Arel,Reginald Gagnon,RolandCyr, Paul Fortier,and RobertPolley, therebydiscourag-ing membership in the above Union,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By engaging in the conduct set forth in the sectionIII,C, above,the Respond-ent has engaged in and is engaging in unfair labor practiceswithin themeaning ofSection8 (a) (1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Overton Markets,Inc.; J.W. Overton&Son, Inc.; Marvin B.Overton,Inc.;W. S. Overton,Inc.; Thomas L. Overton, Inc.;Lilton Davis; Frank McLaurin;all d/b/a"Overton Markets"andLocal 305, Amalgamated Meat Cutters and Butcher Work-ers of North America,AFL-CIO,PetitionerandRetail ClerksInternationalAssociation,AFL-CIO,Local 233, Petitioner.Cases Nos. 5-RC-3822 and 5-RC-3825.May 14, 1963DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed' under Section 9(c) of the NationalLabor Relations Act, a hearing was held in the consolidated proceedingbefore Louis Aronin and Joseph R. Wirts, hearing officers 3 The hear-ing officers' rulings made at the hearing are free from prejudicial er-ror andare herebyaffirmed 31.Each of the petitioning Unions seeks to represent employees ina unit covering 10 retail grocery stores located in the vicinity of Nor-1 The names of the parties appear as amended at the hearing. The Petitioner in CaseNo.. 5-RC-3822 is referred to herein as Meat Cutters, and the Petitioner in Case No.5-RC-3825 is referred to herein as Retail Clerks.2 Hearing Officer Aronin presided over the hearing on July 9 and 10 and August 8, 1962,while Hearing Officer Wirts presided on August 15, 16, and 17, 1962.8 Lilton Davis and Frank McLaurin, who purchased stores from A. W. Overton after thepetitions herein were filed, moved to dismiss the petitions as to them, and some of thecorporations moved to dismiss the petitions entirely, on the ground that (1) Davis andMcLaurin did not receive due notice of the proceeding, and (2) Hearing Officer Aronindenied. their request for a continuance of the hearing.The hearing began at 10:30 a.m.on July 9, 1962, without the presence or knowledge of Davis and McLaurin. Both werepresent, however, during that afternoon and at all subsequent times.At the beginning ofthe hearing on the morning of. July 10, the hearing officer informed Davis and McLaurinwhat the issues were in these cases, and that they were parties to the proceeding with theright to participate fully and to retain counsel, and adjourned the hearing for 3 hours sothey could obtain counsel.Counsel for Davis and McLaurin appeared when the hearingreconvened and represented them thereafter. On the afternoon of July 10, the hearingofficer denied his request that the hearing be continued until he prepared his case, but onJuly 19, while the hearing was recessed as noted above, until August 8, he was providedwith a transcript of the hearing for July 9 and 10.Under these circumstances, we findthat ample opportunity was provided for that preparation of his case, and that no preju-dice has been shown. The motionsto dismissare, therefore, herebydenied.142 NLRB No. 71.